Title: From John Adams to United States Congress, 18 January 1798
From: Adams, John
To: United States Congress


				
					 Gentlemen of the Senate and Gentlemen of the House of Representatives:


					United States, January 18, 1798.
				
				A representation has been made to me by the judge of the Pennsylvania district of the United States of certain inconveniences and disagreeable circumstances which have occurred in the execution of the law passed on the 28th day of May, 1796, entitled “An act for the relief of persons imprisoned for debt,” as well as of certain doubts which have been raised concerning its construction. This representation, together with a report of the Attorney-General on the same subject, I now transmit to Congress for their consideration, that if any amendments or explanations of that law should be thought advisable they may be adopted.
				
					John Adams.
				
				
			